Citation Nr: 0416306	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-08 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to an increased evaluation for a service-
connected left knee condition currently evaluated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1993 to March 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 RO rating decision.  

The Board notes, in a July 2002 rating decision, the RO also 
denied entitlement to an increased evaluation of open 
reduction internal fixation, right tibial fracture, currently 
evaluated as 10 percent disabling; an increased evaluation of 
deep venous thrombosis of the left calf, currently evaluated 
as noncompensable; an increased evaluation of post-traumatic 
stress disorder, currently evaluated as noncompensable; a 
temporary total evaluation due to treatment requiring 
convalescence; a total compensation rating based on 
individual unemployability; and non-service-connected 
pension, under the provisions of 38 C.F.R. § 3.321(b)(2) 
(2003).  

The veteran subsequently expressed disagreement with that 
decision, and, in January 2003, the RO issued a statement of 
the case (SOC).  However, the veteran did not submit a timely 
VA Form 9, Appeal to Board of Veterans' Appeals, or 
equivalent.  Thus, these issues are not presently on appeal 
before the Board.  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking increased compensation for a left knee 
disability, currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003); functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003); a painful motion due 
to arthritis under 38 C.F.R. § 4.59 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In the instant case, the Board believes that the most recent 
VA examination of record, which was conducted in May 2003, 
did not adequately address the degree of functional loss 
experienced by the veteran in his left knee due to pain or 
other symptoms.  

Given the veteran's assertion in this case, the RO also 
should address whether a rating higher than 10 percent on the 
basis of pain, weakness, fatigability, incoordination or pain 
of movement of a joint is warranted.  In addition, the Board 
concludes that another VA examination is warranted to resolve 
this question.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A. 5107, 5126 (West 
2002).  

Under this law, VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Additionally, VA is required 
to make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b).  

The veteran's claims file indicates that there may be a 
pending claim filed with the Social Security Administration 
(SSA).  Any reports associated with the veteran's claim for 
SSA benefits should be obtained and considered by the RO when 
adjudicating this claim.  

Having reviewed the complete record, the Board finds that 
additional development is necessary.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA treatment records 
are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to ask the veteran to provide a list of 
the names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.), which have 
treated him for his left knee disability.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

2.  The RO should attempt to obtain any 
records, regarding the veteran's left 
knee disability, from the Social Security 
Administration.  

3.  The Ro should attempt to obtain the 
veteran's most recent VA treatment 
records.  

4.  The RO should make arrangements with 
a VA medical facility for the veteran to 
be afforded an orthopedic examination to 
show the nature and severity of his 
service-connected left knee disability.  
The claims folder must be provided to the 
examiner for review.  The examiner should 
be asked to include x-ray studies and to 
provide complete observations of the 
ranges of motion of the knee.  All 
findings should be reported in detail.  
The examination report should include 
specific responses to the following 
medical questions:

a.	What are the ranges of motion of the 
veteran's left knee?

b.	Does the veteran's left knee exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

c.	Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim for increase.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


